DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figure 6 lacks descriptive text labeling for box elements 502, 504, and 506.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “FIG. 1” is recited at the bottom of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 6, 10, and 12-13 are objected to because of the following informalities:  
Regarding claim 1, the recitation of:
“the present location for the host vehicle” should read “a present location for the host vehicle” in order to avoid lack of antecedent basis.
“traffic situation in the vicinity” should read “traffic situation in a vicinity” in order to avoid lack of antecedent basis.
“detecting the position and speed” should read “detecting a position and speed” in order to avoid lack of antecedent basis.
Regarding claim 6, the recitation of:
 “the method of claim 1, comprising” should read “the method of claim 1, further
“the geometry of the traffic situation” should read “a geometry of the traffic situation” in order to avoid lack of antecedent basis.
Regarding claim 10, the recitation of “the method of claim 1, comprising” should read “the method of claim 1, further comprising” since the method of claim 1 already comprises a series of steps.
Regarding claim 12, the recitation of “the method of claim 1, comprising” should read “the method of claim 1, further comprising” since the method of claim 1 already comprises a series of steps.
Regarding claim 13, the recitation of:
“the position and the speed of a secondary user” should read “a position and a speed of a secondary user” in order to avoid lack of antecedent basis.
“the present location of the host vehicle” should read “a present location of the host vehicle” in order to avoid lack of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the feasible trajectories for each secondary road user” in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation of “feasible trajectories” is referring to the “clusters of trajectories” in lines 5 and 11, “one feasible trajectory” in line 9, or referring to a new group of “feasible trajectories.”
Claims 2-12 are dependent on claim 1 and thus inherit the deficiencies of claim 1 above. Therefore, claims 2-12 are also rejected on similar grounds to claim 1.
Claim 2 recites “each of the trajectories” in line 2. It is unclear whether the recitation of “the trajectories” is referring to the “clusters of trajectories” in lines 5 and 11 of claim 1, “one feasible trajectory” in line 9 of claim 1, or referring to a new group of “trajectories.”
Claim 2 also recites “the plurality of trajectories for the at least one secondary road user” in line 5. It is unclear whether the recitation of “the plurality of trajectories” is referring to the “plurality of modelled clusters of trajectories” in lines 5 and 11 of claim 1, “one feasible trajectory for the at least one secondary road user” in lines 9-10 of claim 1, or referring to a new group of “trajectories.”
Claim 10 recites “the plurality of traffic situations” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the feasible trajectories for each secondary road user” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation of “feasible trajectories” is referring to the “clusters of trajectories” in lines 7 and 12, “one feasible trajectory” in line 10, or referring to a new group of “feasible trajectories.”
Claims 14 and 15 are dependent on claim 13 and thus inherit the deficiencies of claim 13 above. Therefore, claims 14 and 15 are also rejected on similar grounds to claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-12 are directed to a method and recites at least one step and claims 13-15 are directed to a device that comprises a detection unit, positioning system, and control unit. Therefore, claims 1-15 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within a judicial exception. 
	Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
A method for predicting a trajectory of at least one secondary road user for avoiding a collision course with the secondary road user for a host vehicle, the method comprising: 
- determining the present location for the host vehicle; 
- retrieving a plurality of modelled clusters of trajectories for a present traffic situation in the vicinity of the present location; 

- predicting at least one feasible trajectory for the at least one secondary road user based on the position and the speed of the at least one secondary road user and the plurality of modelled clusters of trajectories for the present traffic situation; 
- selecting at least one feasible trajectory of the feasible trajectories for each secondary road user based on a selection criterion, and 
- performing at least one action based on the selected at least one feasible trajectory.
	The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. “Determining the present location” could be completed as a mental thought of knowing the driver’s current location or observation of the driver’s surroundings. “Predicting at least one feasible trajectory for the at least one secondary road user” can be completed as an observation of the road and what options (such as right turn, left turn, or straight) the secondary road user has. “Selecting at least one feasible trajectory” could be completed as a thought and observation that the secondary vehicle is most likely going to take a right turn because its blinkers are on or most likely going to go straight because no blinkers are on. The limitation “performing at least one action based on the selected at least one feasible trajectory” constitutes a “method of organizing human activity,” which is also an abstract idea, because this limitation can be completed as a verbal warning or driving the vehicle straight based on the prediction that the secondary vehicle will also be travelling straight and will not be crossing the host vehicle’s path.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for predicting a trajectory of at least one secondary road user for avoiding a collision course with the secondary road user for a host vehicle, the method comprising: 
- determining the present location for the host vehicle; 
- retrieving a plurality of modelled clusters of trajectories for a present traffic situation in the vicinity of the present location; 
- detecting the position and speed of the at least one secondary road user in the vicinity of the present traffic situation; 
- predicting at least one feasible trajectory for the at least one secondary road user based on the position and the speed of the at least one secondary road user and the plurality of modelled clusters of trajectories for the present traffic situation; 
- selecting at least one feasible trajectory of the feasible trajectories for each secondary road user based on a selection criterion, and 
- performing at least one action based on the selected at least one feasible trajectory.
	The recitation of “retrieving…” and “detecting…” are forms of mere data gathering which has been considered by the courts as insignificant extra solution activity (see MPEP 2106.05(g)). Therefore, 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity. Hence, the claim is not patent eligible. 
	Independent claim 13 is parallel in scope to claim 1 and ineligible for similar reasons.
Regarding Claim 2:
Claim 2 sets forth:
the modelled clusters of trajectories further comprises a speed profile for each of the trajectories, the method comprising: 
- predicting a speed profile for each of the plurality of trajectories for the at least one secondary road user based on comparing the position and the speed of the at least one secondary road user to the modelled clusters of trajectories including modelled speed profiles for the present traffic situation; 
- selecting at least one feasible trajectory of the feasible trajectories including a speed profile for each secondary road user based on the selection criterion, and 
performing at least one action based on the selected at least one feasible trajectory
The limitations bolded above merely embellishes the abstract idea of claim 1 since they are similar to those listed in claim 1. The additional limitation “predicting a speed profile,” underlined above, also falls under mere data gathering and is considered extra-solution activity. Additionally, no other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to integrate the abstract idea into a practical application. Claim 2 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 3:
Claim 3 sets forth:
the at least one action comprises providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user.
Claim 3 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation “providing a warning signal,” underlined above, is considered post-solution activity which falls under the “insignificant extra-solution activity” consideration of Prong 2. No other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to integrate the abstract idea into a practical application. Therefore, claim 3 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 4:
Claim 4 sets forth:
the at least one action comprises selecting a path for the host vehicle to avoid a collision course with the at least one secondary road user.
Claim 4 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation “selecting a path for the host vehicle,” underlined above, is considered post-solution activity which falls under the “insignificant extra-solution activity” consideration of Prong 2. No other technology has been 
Regarding Claim 5:
Claim 5 sets forth:
the at least one action comprises triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user
Claim 5 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation “triggering an intervention action,” underlined above, causes an action to be performed. In light of the specifications, the intervention action is considered a “brake or steer away from a threat” (see [0043]) which integrates the abstract idea into a practical application. Thus, claim 5 does confer eligibility on the claimed invention.
Regarding Claim 6:
Claim 6 sets forth:
- generating modelled clusters of trajectories, including the plurality of modelled clusters of trajectories, for a plurality of traffic situations for which scene data is available based on a supervised learning algorithm applied to received trajectory data for a plurality of traffic situations and the geometry of the traffic situations.
Claim 6 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation “generating modelled clusters of trajectories,” underlined above, also falls under mere data gathering and is considered extra-solution activity. Additionally, no other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to integrate the abstract idea into a practical application. Therefore, claim 6 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 7:
Claim 7 sets forth:
	the scene data is determined from at least one of photos or map data for the traffic situations.
Claim 7 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation underlined above falls under mere data gathering and is considered extra-solution activity. Additionally, no other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to integrate the abstract idea into a practical application. Therefore, claim 7 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 8:
Claim 8 sets forth:
	the scene data comprises speed limit data for the traffic situations.
Claim 8 inherits the abstract idea set forth in claim 1 due to dependency. No additional action has been recited to add to the abstract idea of claim 1. Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding Claim 9:
Claim 9 sets forth:
	the generation of the modelled clusters of trajectories is performed in a deep neural network.
Claim 9 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation “performed in a deep neural network,” underlined above, is considered post-solution activity which falls under the “insignificant extra-solution activity” consideration of Prong 2. No other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to 
Regarding Claim 10:
Claim 10 sets forth:
- selecting the retrieved plurality of modelled clusters of trajectories for the present traffic situation based on a match between the location of the host vehicle and one of the plurality of traffic situations.
Claim 10 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation underlined above is considered post-solution activity which falls under the “insignificant extra-solution activity” consideration of Prong 2. No other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to integrate the abstract idea into a practical application. Therefore, claim 10 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 11:
Claim 11 sets forth:
the plurality of modelled clusters of trajectories depends on time of day, date, or weather and/or other measurable environmental conditions.
Claim 11 inherits the abstract idea set forth in claim 1 due to dependency. No additional action has been recited to add to the abstract idea of claim 1. Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding Claim 12:
Claim 12 sets forth:
determining a sub-class of modelled clusters of trajectories based on traffic object data indicative of traffic characteristics of the present traffic situation, wherein the predicting of the at least one feasible trajectory for the at least one secondary road user is based on the position and the speed of the at least one secondary road user and on the sub-class of modelled clusters of trajectories.
Claim 12 inherits the abstract idea set forth in claim 1 due to dependency. The additional limitation underlined above falls under mere data gathering and is considered extra-solution activity. Additionally, no other technology has been recited to integrate the abstract idea into a practical application. As such, the additional elements fail to integrate the abstract idea into a practical application. Therefore, claim 12 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding Claim 14:
Claim 14 sets forth:
the at least one action comprises at least one of: 
providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user, 
triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user, and 
selecting a path for the host vehicle to avoid a collision course with the at least one secondary road user.
Claim 14 inherits the abstract idea set forth in claim 13 due to dependency. The additional limitations “providing a warning signal” and “selecting a path” are considered post-solution activity which falls under the “insignificant extra-solution activity” consideration of Prong 2 and fail to integrate the abstract idea into a practical application. However, the additional limitation “triggering an intervention 
Regarding Claim 15:
Claim 15 sets forth:
	A vehicle comprising the active safety system of claim 13.
Claim 15 inherits the abstract idea set forth in claim 13 due to dependency. The additional limitation “a vehicle,” underlined above, is provided at a high level of generality. Therefore, the additional element fails to provide a specific technology that is integral to the claim and merely amounts to the general application of the abstract idea to a technological environment. The courts have ruled that the mere application of the abstract idea to a technological environment does not integrate the abstract idea into a practical application. No other action is recited to integrate the abstract idea into a practical application. Therefore, claim 15 does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 4, 6-8, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshizawa et al. (U.S. Patent Application Publication No. 2012/0218093 A1; hereinafter Yoshizawa). 
Regarding claim 1, Yoshizawa discloses:
determining the present location for the host vehicle (position of host vehicle is measured by a Global Positioning System and stored map information, see at least [0061]); 
retrieving a plurality of modelled clusters of trajectories for a present traffic situation in the vicinity of the present location (driving support device 10 recognizes the environment and a plurality of paths are assumed, see at least [0069] and Fig.2); 
detecting the position and speed of the at least one secondary road user in the vicinity of the present traffic situation (driving support apparatus 10 recognizes other vehicles around the host vehicle existing in a space having position and speed, see at least [0069]-[0070]); 
predicting at least one feasible trajectory for the at least one secondary road user based on the position and the speed of the at least one secondary road user and the plurality of modelled clusters of trajectories for the present traffic situation (driving support device 10 predicts the actions of the other vehicles using the position and speed obtained from sensors along the predicted paths by updating the probabilities of each possible path, see at least [0070]); 
selecting at least one feasible trajectory of the feasible trajectories for each secondary road user based on a selection criterion (Weight of allocations of paths for each object is updated based on observations in S2 and probability distributions of the other vehicle paths are changed in S3 to predict the future position of other vehicles. At S4, the path of the other vehicle that has been predicted in S3 is used to predict potential collisions, see at least [0069]-[0071]), and 
performing at least one action based on the selected at least one feasible trajectory (driving support device 10 performs driving support using actuators 31 according to the determined normative action based on the predicted paths, see at least [0073]-[0074]).
Regarding claim 4, Yoshizawa discloses the elements above and further discloses:
the at least one action comprises selecting a path for the host vehicle to avoid a collision course with the at least one secondary road user (the driving support device 10 selects the path with the minimum risk of contact with another vehicle and performs driving support using actuators 31 according to the risks extrapolated in real time, see at least [0071]-[0074])
Regarding claim 6, Yoshizawa discloses the elements above and further discloses:
generating modelled clusters of trajectories, including the plurality of modelled clusters of trajectories, for a plurality of traffic situations for which scene data is available based on a supervised learning algorithm applied to received trajectory data for a plurality of traffic situations and the geometry of the traffic situations (paths are stored in a database according to the shape of the road or traffic conditions, see at least [0080]; accuracy of paths are improved using learning methods, see at least [0083])
Regarding claim 7, Yoshizawa discloses the elements above and further discloses:
the scene data is determined from at least one of photos or map data for the traffic situations (camera sensor 13 captures an image of the front side of the host vehicle to recognize the shape of the road for pattern recognition, see at least [0060])
Regarding claim 8, Yoshizawa discloses the elements above and further discloses:
the scene data comprises speed limit data for the traffic situations (the vehicle observes the speed limit of the road, see at least [0098] and Fig. 11)
Regarding claim 10, Yoshizawa discloses the elements above and further discloses:
selecting the retrieved plurality of modelled clusters of trajectories for the present traffic situation based on a match between the location of the host vehicle and one of the plurality of traffic situations (paths are derived according to the shape of the road or traffic conditions of the host vehicle, see at least [0080])
Regarding claim 12, Yoshizawa discloses the elements above and further discloses:
determining a sub-class of modelled clusters of trajectories based on traffic object data indicative of traffic characteristics of the present traffic situation, wherein the predicting of the at least one feasible trajectory for the at least one secondary road user is based on the position and the speed of the at least one secondary road user and on the sub-class of modelled clusters of trajectories (In the multi-scale recognition S1, the ECU 20 may extract information in other layers by identifying what type of object is on the road, such as vehicle, person, or bicycle, see at least [0076] and Fig. 3; The type of object is used in predicting paths and probability of collision, see at least [0120])
Regarding claim 13, Yoshizawa discloses:
at least one detection unit for detecting the position and the speed of a secondary road user (speed and position of other vehicle is obtained from sensor, see at least [0070] and [0059]); 
a positioning system for determining the present location of the host vehicle (position of host vehicle is measured by a Global Positioning System and stored map information, see at least [0061]), and 
a vehicle control unit configured to: retrieve a plurality of modelled clusters of trajectories for a present traffic situation, the present traffic situation is based on the present location of the host vehicle (driving support device 10 recognizes the environment and a plurality of paths are assumed, see at least [0069], [0078], and Fig.2); 
predict at least one feasible trajectory for the at least one secondary road user based on the position and the speed of the at least one secondary road user and the plurality of modelled clusters of trajectories for the present traffic situation (driving support device 10 predicts the actions of the other vehicles using the position and speed obtained from sensors along the predicted paths by updating the probabilities of each possible path, see at least [0070]); 
select at least one feasible trajectory of the feasible trajectories for each secondary road user based on a selection criterion (Weight of allocations of paths for each object is updated based on observations in S2 and probability distributions of the other vehicle paths are changed in S3 to predict the future position of other vehicles. At S4, the path of the other vehicle that has been predicted in S3 is used to predict potential collisions, see at least [0069]-[0071]), and 
control the host vehicle to perform at least one action based on the selected at least one feasible trajectory (driving support device 10 performs driving support using actuators 31 according to the determined normative action, see at least [0074]).
Regarding claim 14, Yoshizawa discloses the elements above and further discloses:
the at least one action comprises at least one of: providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user, triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user, and selecting a path for the host vehicle to avoid a collision course with the at least one secondary road user (the driving support device 10 selects the path with the minimum risk of contact with another vehicle and performs driving support using actuators 31 according to the risks extrapolated in real time, see at least [0071]-[0074])
Regarding claim 15, Yoshizawa discloses the elements above and further discloses:
A vehicle comprising the active safety system (driving support device 10 is provided in a vehicle, see at least [0057]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Mande et al. (U.S. Patent Application Publication No. 2017/0344855 A1; hereinafter Mande).
Regarding claim 2, Yoshizawa discloses the elements above and further discloses:
selecting at least one feasible trajectory of the feasible trajectories including a speed profile for each secondary road user based on the selection criterion (Weight of allocations of paths for each object is updated based on observations in S2 and probability distributions of the other vehicle paths are changed in S3 to predict the future position of other vehicles. At S4, the path of the other vehicle that has been predicted in S3 is used to predict potential collisions, see at least [0069]-[0071]; Speed profiles are created for other vehicle 200 trajectories, see at least [0098])
performing at least one action based on the selected at least one feasible trajectory (driving support device 10 performs driving support using actuators 31 according to the determined normative action based on the predicted paths, see at least [0073]-[0074])
Yoshizawa does not disclose:
the modelled clusters of trajectories further comprises a speed profile for each of the trajectories, 
predicting a speed profile for each of the plurality of trajectories for the at least one secondary road user based on comparing the position and the speed of the at least 
However, Mande teaches:
the modelled clusters of trajectories further comprises a speed profile for each of the trajectories (Each trajectory for a vehicle’s kinematic data includes speed. The gathered trajectories are clustered in step 212. See at least [0068] and Fig. 2)
predicting a speed profile for each of the plurality of trajectories for the at least one secondary road user based on comparing the position and the speed of the at least one secondary road user to the modelled clusters of trajectories including modelled speed profiles for the present traffic situation (The trajectory is a vector that contains vehicle kinematic data such as speed. Thus, the predicted trajectories that are calculated using the current vehicle kinematics (detected speed and position) are also predicting the vehicle speeds as well. See at least [0068]-[0075] and Fig. 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device disclosed by Yoshizawa by adding the speed profiles for each trajectory taught by Mande. One of ordinary skill in the art would have been motivated to make this modification in order to better predict the vehicle’s trajectory using observed kinematics of a vehicle to create vectors that represent trajectories with vehicle data (see Mande [0068)).
Regarding claim 3, Yoshizawa discloses the elements above but does not disclose:
the at least one action comprises providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user

the at least one action comprises providing a warning signal indicative of that the host vehicle is on collision course with at least one secondary road user (warning module 32 generates a collision warning, see at least [0054]’ processing unit 14 generates a warning when the likelihood of collision meets a predetermined criterion, see at least [0095])
The driving support device disclosed by Yoshizawa also discloses an alarm but does not explicitly disclose the alarm warning the driver of a collision. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device and alarm disclosed by Yoshizawa by adding the collision warning taught by Mande. One of ordinary skill in the art would have been motivated to make this modification in order to notify the driver of a potential collision so preventative action could take place (see Mande [0002]).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Li et al. (U.S. Patent Application Publication No. 2018/0374359 A1; hereinafter Li).
Regarding claim 5, Yoshizawa discloses the elements above but does not disclose:
the at least one action comprises triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user
However, Li teaches:
the at least one action comprises triggering an intervention action when it is determined that the host vehicle is on collision course with at least one secondary road user (decision module 304 and planning module 305 identifies potential obstacles and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device disclosed by Yoshizawa by adding the collision avoidance maneuver taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to automatically avoid obstacles and avoid collisions (see Li [0051]).
Regarding claim 9, Yoshizawa discloses the elements above but does not disclose:
the generation of the modelled clusters of trajectories is performed in a deep neural network 
However, Li teaches:
the generation of the modelled clusters of trajectories is performed in a deep neural network (a deep neural network is used to train the trajectories to be more accurate predictions, see at least [0022])
Yoshizawa discloses using learning methods to improve accuracy of predicted trajectories but does not explicitly disclose deep neural networks. However, deep neural networks are widely used in learning methods and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device disclosed by Yoshizawa by adding the deep neural network taught by Li. One of ordinary skill in the art would have been motivated to make this modification in order to “determine the difference or similarity of the predicted trajectories and the actual trajectories in order to .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Gaither (U.S. Patent Application Publication No. 2018/0148036 A1).
Regarding claim 11, Yoshizawa discloses the elements above but does not disclose:
the plurality of modelled clusters of trajectories depends on time of day, date, or weather and/or other measurable environmental conditions
However, Gaither teaches:
the plurality of modelled clusters of trajectories depends on time of day, date, or weather and/or other measurable environmental conditions (additional parameters such as day, time, and weather are used by the context module 220 in order to obtain a particular prediction according to the specific scenario, see at least [0040])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving support device disclosed by Yoshizawa by adding the environmental context taught by Gaither. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the particular factors that may affect the acceleration (or speed or trajectories) of a vehicle to get the most accurate prediction (see Gaither [0040]-[0041]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takabayashi et al. (U.S. Patent Application Publication No. 2018/0182245 A1) teaches a route prediction system with multiple possible paths for surrounding vehicles. The system determines potential collisions and selects a route having the highest confidence level.
Ando (U.S. Patent Application Publication No. 2017/0169709 A1) teaches a drive support apparatus that obtains the current position of a host vehicle and determines a predicted path of host vehicle and surrounding vehicles. From the predicted paths, the system determines a collision risk to perform a control according to a support level.
Aso et al. (U.S. Patent Application Publication No. 2008/0303696 A1) teaches a device that compares possible paths of a host vehicle and predicted possible paths of another vehicle in order to avoid possible collisions and dangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277.  The examiner can normally be reached on Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662